       July 14, 2011         
Blue Wolf Mongolia Holdings Corp.
c/o Blue Wolf MHC Ltd.
Two Sound View Drive
Greenwich, Connecticut 06830


Re: Initial Public Offering


Ladies and Gentlemen:
     
This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) to be entered into by
and between Blue Wolf Mongolia Holdings Corp., a British Virgin Islands business
company (the “Company”), and Deutsche Bank Securities Inc., as representative of
the several underwriters (the “Underwriters”), relating to an underwritten
initial public offering (the “Offering”) of 7,000,000 of the Company’s units
(the “Units”), each comprised of one ordinary share no par value of the Company
(the “Ordinary Shares”), and one warrant exercisable for one Ordinary Share
(each, a “Warrant”). The Units shall be sold in the Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”) and
shall be listed on the Nasdaq Capital Market. Certain capitalized terms used
herein are defined in paragraph 12 hereof.
     
In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Blue Wolf MHC Ltd. (the “Sponsor”) and the undersigned
individuals, each of whom is a director or member of the Company’s management
team (each, a “Manager” and collectively, the “Managers”), hereby agree with the
Company as follows:
     
1. The Sponsor and Managers hereby agree that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Sponsor and the Managers shall vote (i) all
Founder Shares and (ii) any Ordinary Shares owned and/or acquired by it (or
them) in the Offering or the secondary public market in favor of such proposed
Business Combination, provided however that, with respect to George Ireland,
clause (ii) of this paragraph 1 shall only apply to shares acquired in his
individual capacity and shall exclude any shares over which Geologic Resource
Partners, LLC may exercise voting or investment control. The Sponsor and the
Managers hereby further agree that if the Company seeks to amend its amended and
restated memorandum and articles of association, the Sponsor and the Managers
will have the discretion to vote in any manner they choose.
     
2. The Sponsor and the Managers hereby agree that in the event that the Company
fails to consummate a Business Combination within the Applicable Period, the
Sponsor and each Manager shall take all reasonable steps to cause the Company
to: (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible, but not more than five business days
thereafter, redeem the Ordinary Shares sold as part of the Units in the
Offering, at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the Trust
Account net of taxes payable (less up to $50,000 of such net interest to pay
dissolution expenses and any interest income released to the Company to fund its
working capital requirements), divided by the number of then outstanding public
shares, which redemption will completely extinguish Public Shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), subject to applicable law and (iii) cease all operations
except for the purposes of any winding up of the Company’s affairs as promptly
as reasonably possible following such redemption, subject in each case to the
Company’s obligations under the laws of the British Virgin Islands to provide
for claims of creditors and other requirements of applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
     
Each of the Managers, the Sponsor and the Company will not propose any amendment
to the Company's amended and restated memorandum and articles of association
that would affect the substance or timing of the Company's obligation, as
described in Regulation 44 of the  amended and restated memorandum and articles
of association, to redeem the Ordinary Shares held by Public Shareholders if the
Company fails to consummate a Business Combination during  the Applicable
Period.


Each of the Managers and the Sponsor acknowledges that he, she, or it has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares. The Sponsor and the Managers
hereby further waive, with respect to any Ordinary Shares held by it or them in
their individual capacities, (excluding, with respect to George Ireland, any
Ordinary Shares acquired in the Offering or in the secondary public market over
which Geologic Resource Partners, LLC may exercise voting or investment
control), any redemption rights any of them may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor and the Managers shall be entitled to
redemption and liquidation rights with respect to any Ordinary Shares (other
than the Founder Shares) they hold if the Company fails to consummate a Business
Combination within the Applicable Period). In addition, the Sponsor waives any
redemption right it may have with respect to any Ordinary Shares held by it, in
connection with any vote to amend the Company’s amended and restated memorandum
and articles of association prior to an initial Business Combination.
     
3. (a) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, none of the Sponsor or the
Managers shall: (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
Ordinary Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by him, her or it, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Units, Ordinary Shares, Warrants
or any securities convertible into, or exercisable, or exchangeable for,
Ordinary Shares owned by him, her or it, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii).
 
 
 

--------------------------------------------------------------------------------

 
    
(b) Each of the Managers and the Sponsor acknowledges and agrees that, prior to
the effective date of any release or waiver by Deutsche Bank Securities Inc., as
representative of the Underwriters, of the restrictions set forth in this
paragraph 3 or paragraph 7 below in connection with a transfer of any Units,
Ordinary Shares or Warrants, the Company shall announce the impending release or
waiver by press release through a major news service at least two business days
before the effective date of the release or waiver.  Any release or waiver
granted by Deutsche Bank Securities Inc. to a Manager or to the Sponsor shall
only be effective two business days after the publication date of such press
release.  The provisions of this paragraph will not apply if (i) the release or
waiver is effected solely to permit a transfer not for consideration and (ii)
the transferee has agreed in writing to be bound by the same terms described in
this Letter Agreement to the extent and for the duration that such terms remain
in effect at the time of the transfer.
 
4. In the event of the liquidation of the Trust Account, each of Mr. Lee Kraus
and Mr. Nicolas Edwards (for the purposes of this paragraph 4, Messrs. Kraus and
Edwards shall be referred to as the “Indemnitors”) agrees that they shall be
jointly and severally liable to indemnify and hold harmless the Company against
any and all loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement with (a “Target”); provided, however,
that such indemnification of the Company by the Indemnitors shall apply only to
the extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below $10.00 per Ordinary Share sold in the Offering (the “Offering
Shares”) (or approximately $9.97 per Offering Share if the underwriters’
over-allotment option, as described in the Prospectus, is exercised in full, or
such pro rata amount in between $9.97 and $10.00 per Offering Share that
corresponds to the portion of the over-allotment option that is exercised), and
provided, further, that only if such third party or Target has not executed an
agreement waiving claims against and all rights to seek access to the Trust
Account whether or not such agreement is enforceable. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Indemnitors shall not be responsible for any liability as a result of any such
third party claims. Notwithstanding any of the foregoing, such indemnification
of the Company by the Indemnitors shall not apply as to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended (the
“Securities Act”). The Indemnitors shall have the right to defend against any
such claim with counsel of their choice reasonably satisfactory to the Company
if, within 15 days following written receipt of notice of the claim to the
Indemnitors, the Indemnitors notify the Company in writing that they shall
undertake such defense.
     
5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,050,000 Ordinary Shares (as described in the
Prospectus), the Sponsor  agrees that it shall return to the Company for
cancellation, at no cost (as opposed to a nominal redemption price), the number
of Founder Shares held by the Sponsor determined by multiplying 262,500 by a
fraction, (i) the numerator of which is 1,050,000 minus the number of Ordinary
Shares purchased by the Underwriters upon the exercise of their over-allotment
option, and (ii) the denominator of which is 1,050,000. The Sponsor further
agrees that to the extent that: (a) the size of the Offering is increased or
decreased and (b) the Sponsor has either purchased or sold Ordinary Shares or an
adjustment to the number of Founder Shares has been effected by way of a share
split, share dividend, reverse share split, contribution back to capital or
otherwise, in each case in connection with such increase or decrease in the size
of the Offering, then: (i) the references to 1,050,000 in the numerator and
denominator of the formula in the immediately preceding sentence shall be
changed to a number equal to 15% of the number of shares included in the Units
issued in the Offering and (ii) the reference to 262,500 in the formula set
forth in the immediately preceding sentence shall be adjusted to such number of
Ordinary Shares that the Sponsor would have to return to the Company in order to
hold 20% of the Company’s issued and outstanding Ordinary Shares after the
Offering (assuming the Underwriters do not exercise their over-allotment
option).
 
 
 

--------------------------------------------------------------------------------

 
      
6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the Sponsor and each Manager agrees, until the
earliest to occur of (i) the Company’s entry into a definitive acquisition
agreement with respect to a Business Combination, (ii) the Company’s liquidation
and (iii) if such person is an officer or director of the Company, the time such
person ceases to be an officer or director of the Company, he, she or it shall
present to the Company for its consideration, prior to presentation to any other
entity, any business opportunity with an enterprise value of $60 million or more
(determined according to commercially reasonable standards), subject to any
pre-existing fiduciary or contractual obligations he, she or it might have.
Nothing contained herein shall override any Manager’s fiduciary obligations to
any entity with which he, she or it is currently directly or indirectly
associated or affiliated or by whom he, she or it is currently employed.  In
addition, each officer has agreed not to participate in the formation of, or
become an officer or director of any other blank check company until the Company
has entered into a definitive agreement regarding an initial business
combination or the Company has failed to complete an initial business
combination within the Applicable Period.
          
(b) Each Sponsor and Manager hereby agrees and acknowledges that: (i) each of
the Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor of its obligations under paragraph 6(a), (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.
     
7. (a) Each of the Managers and the Sponsor acknowledges and agrees that until:
(i) one year after the completion of the Company’s initial Business Combination
or (ii) the Company consummates a subsequent liquidation, merger, share exchange
or other similar transaction that results in all of the Company’s shareholders
having the right to exchange their Ordinary Shares for cash, securities or other
property (the “Lock-Up Period”), the undersigned shall not, except as described
in the Prospectus, (A) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to the Founder Shares, (B) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Founder Shares, whether any such transaction is to be
settled by delivery of the Ordinary Shares or such other securities, in cash or
otherwise, or (C) publicly announce any intention to effect any transaction
specified in clause (A) or (B); provided, however, if the Company’s share price
reaches or exceeds $11.50 for any 20 trading days within any 30-trading day
period during the Lock-Up Period, 50% of the Founder Shares will be released
from the lock-up and, if the Company’s share price reaches or exceeds $15.00 for
any 20 trading days within any 30-trading day period during the Lock Up Period,
the remaining 50% of the Founder Shares shall be released from the lock-up (as
the same may be adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like).


(b) The Sponsor acknowledges and agrees in the event the trading price of the
Ordinary Shares does not exceed certain price targets subsequent to the
Company’s initial Business Combination, they shall forfeit any and all rights to
a portion of the Founders Shares as set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) in the event the last sale price of the Ordinary Shares does not equal or
exceed $12.50 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within 36 months following the closing of the
Business Combination, they shall forfeit any and all rights to 249,554 (or
286,988 if the over-allotment option is exercised in full) of the Founders
Shares; and
  
(ii) in the event the last sale price of the Ordinary Shares does not equal or
exceed $15.00 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within 36 months following the closing of the
Business Combination, they shall forfeit any and all rights to 265,152 (or
304,924 if the over-allotment option is exercised in full) of the Founders
Shares, in addition to any Founders Shares forfeited pursuant to Section 7(b)(i)
herein.
          
(c) Until 30 days after the completion of the Company’s initial Business
Combination (the “Warrant Lock-Up Period”), each of the Managers and the Sponsor
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to the
Sponsor Warrants and the respective Ordinary Shares underlying the Sponsor
Warrants, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Sponsor Warrants and the respective Ordinary Shares underlying the
Sponsor Warrants, whether any such transaction is to be settled by delivery of
the Ordinary Shares or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (i) or (ii).
          
(d) Notwithstanding the provisions of paragraphs 7(a) and 7(b) herein, each of
the Managers and the Sponsor may transfer the Founder Shares and/or Sponsor
Warrants and the respective Ordinary Shares underlying the Sponsor Warrants
(i) to the officers or directors of the Company, any affiliates or family
members of any of the Company’s officers or directors, any of the Sponsor, or
any affiliates of the Sponsor, including any members of management of the
Sponsor; (ii) by gift to a member of one of the members of the Sponsor’s
immediate family or to a trust, the beneficiary of which is a member of one of
the members of the Sponsor’s immediate family, an affiliate of the Sponsor or to
a charitable organization; (iii) in the case of any Manager, by virtue of the
laws of descent and distribution upon death of such Manager; (iv) in the case of
any Manager, pursuant to a qualified domestic relations order; (v) by virtue of
the Sponsor’s charter documents upon dissolution of the Sponsor; (vi) in the
event of the Company’s liquidation prior to the completion of the Company’s
Business Combination; or (vii) in the event that, subsequent to the consummation
of the Company’s Business Combination, the Company consummates a merger, share
exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property; provided, however, that, in the case of clauses
(i) through (v), these permitted transferees enter into a written agreement with
the Company agreeing to be bound by the forfeiture restrictions and transfer
restrictions in paragraphs 7(a) and 7(b) herein, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Further, each Manager and the Sponsor agree that after the Lock-Up Period or
the Warrant Lock-Up Period, as applicable, has elapsed, the Founder Shares and
the Sponsor Warrants and the respective Ordinary Shares underlying such
Warrants, shall only be transferable or saleable pursuant to a sale registered
under the Securities Act or pursuant to an available exemption from registration
under the Securities Act. The Company, each Manager and the Sponsor each
acknowledge that pursuant to that certain registration rights agreement to be
entered into among the Company and the Sponsor, the Sponsor may request that a
registration statement relating to the Founder Shares, and the Sponsor Warrants
and/or the Ordinary Shares underlying the Sponsor Warrants be filed with the
Commission prior to the end of the Lock-Up Period or the Warrant Lock-Up Period,
as the case may be; provided, however, that such registration statement does not
become effective prior to the end of the Lock-Up Period or the Warrant Lock-Up
Period, as applicable.
          
(f) Each Manager, the Sponsor and the Company understands and agrees that the
transfer restrictions set forth in this paragraph 7 shall supersede any and all
transfer restrictions relating to: (i) the Founder Shares set forth in that
certain Securities Purchase Agreement, effective as of March 11, 2011, by and
between the Company and the Sponsor, and (ii) the Sponsor Warrants set forth in
that certain Sponsor Warrants Purchase Agreement, effective as of March 31,
2011, by and between the Company and the Sponsor. The Company will direct each
of the certificates evidencing the Founder Shares to be legended with the
applicable transfer restrictions.
     
8. Each Manager’s biographical information furnished to the Company and as set
forth in the Prospectus is true and accurate in all material respects and does
not omit any material information with respect to such Manager’s background. The
Manager’s questionnaire furnished to the Company is true and accurate in all
material respects. Each Manager represents and warrants that: such Manager is
not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; such
Manager has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and such Manager is not currently a defendant in any such criminal proceeding;
and neither such Manager nor the Sponsor has ever been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.


9.  As disclosed in the Prospectus, the Sponsor (or affiliates) and/or Managers
shall be entitled to: repayment of an aggregate of $200,000 in loans made to the
Company by the Sponsor; payment of an aggregate of $10,000 per month for office
space, secretarial and administrative services pursuant to an Administrative
Services Agreement; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination, so long as no proceeds of the Offering held in the Trust Account
may be applied to the payment of such expenses prior to the consummation of a
Business Combination, except that the Company may, for purposes of funding its
working capital requirements (including paying such expenses), receive from the
Trust Account all of the interest income generated on the Trust Account and
repayment of loans, if any, and on such terms as to be determined by the Company
from time to time, made by the Sponsor or an affiliate of the Sponsor or certain
of the Company’s officers and directors to finance transaction costs in
connection with a Business Combination, provided, that, if the Company does not
consummate a Business Combination, a portion of the working capital held outside
the Trust Account may be used by the Company to repay such loaned amounts so
long as no proceeds from the Trust Account are used for such repayment.
    
 
 

--------------------------------------------------------------------------------

 

 
10. The Sponsor, and each Manager has full right and power, without violating
any agreement to which he, she or it is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and each Manager, if an officer
and/or director of the Company, hereby consents to being named in the Prospectus
as an officer and/or director of the Company.
     
11. The Company shall not, and each officer and director of the Company shall
cause the Company not to, incur any indebtedness unless the Company has obtained
from the lender of such indebtedness a waiver of such lender's right, title,
interest or claim of any kind in or to any monies held in the Trust Account.


12. As used herein, (i) “Applicable Period” shall mean 21 months from the
closing of the Offering (ii) “Business Combination” shall mean the acquisition,
share exchange, share reconstruction and amalgamation, purchase of all or
substantially all of the assets of, or engagement in any other similar business
combination with one or more businesses or assets; (iii) “Founder Shares” shall
mean the 2,012,500 Ordinary Shares of the Company acquired by the Sponsor for an
aggregate purchase price of $25,000, or approximately $0.012 per share, prior to
the consummation of the Offering; (iv) “Public Shareholders” shall mean the
holders of securities issued in the Offering; (v) “Sponsor Warrants” shall mean
the Warrants to purchase up to 4,166,667 Ordinary Shares of the Company that are
acquired by the Sponsor for an aggregate purchase price of $3.125 million, or
$0.75 per Warrant in a private placement that shall occur simultaneously with
the consummation of the Offering; and (vi) “Trust Account” shall mean the trust
fund into which a substantially all of the net proceeds of the Offering shall be
deposited and that will be held by Continental Stock Transfer & Trust Company,
as trustee.
     
13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersede all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.
     
14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each of the Managers, and each of their respective successors,
heirs, personal representatives and assigns.
     
15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City in the State of New York, and irrevocably submits to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.
     
16.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission.
 
 
 

--------------------------------------------------------------------------------

 
 
17.  If the Company seeks shareholder approval of its Business Combination and
does not conduct redemptions of its Ordinary Shares in connection with its
Business Combination pursuant to the tender offer rules of the Commission, each
of the Company, the Sponsor, the Managers, directors, officers, advisors or
their affiliates are permitted to purchase Ordinary Shares in privately
negotiated transactions either prior to or following the consummation of the
Company’s Business Combination. With respect to such purchases, each of the
Company, the Sponsor, the Managers, directors, officers, advisors or their
affiliates will not make any such purchases when either the Company or they are
in possession of any material non-public information not disclosed to the seller
or during a restricted period under Regulation M under the Securities Exchange
Act of 1934, as amended. Such purchases would include a contractual
acknowledgement that the seller, although still the record holder of the
Company's Ordinary Shares is no longer the beneficial owner thereof and
therefore agrees not to exercise its redemption rights. In the event that the
Company, the Sponsor, the Managers, directors, officers, advisors or their
affiliates purchase Ordinary Shares in privately negotiated transactions from
Public Shareholders who have already elected to exercise their redemption
rights, such selling shareholders would be required to revoke their prior
elections to redeem their shares. To the extent that the Sponsor, the Managers,
directors, officers, advisors or their affiliates enter into a private purchase,
they would identify and contact only potential selling shareholders who have
expressed their election to redeem their shares for a pro rata share of the
trust account or vote against the Business Combination. Pursuant to the terms of
such arrangements, any Ordinary Shares so purchased by the Sponsor, the
Managers, directors, officers, advisors or their affiliates would then revoke
such selling shareholder’s election to redeem such Ordinary Shares. Except for
the limitations described in the Prospectus on the use of trust proceeds
released to the Company prior to consummating the initial Business Combination,
there is no limit on the amount of Ordinary Shares that could be acquired by the
Company or its affiliates, or the price the Company or its affiliates may pay,
if the Company holds a shareholder vote.


18. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Period or Warrant Lock-Up Period, whichever is longest, and (ii)
the liquidation of the Trust Account; provided, however, that this Letter
Agreement shall earlier terminate in the event that the Offering is not
consummated by August 31, 2011; provided further that paragraph 4 of this Letter
Agreement shall survive such termination.
 
[Signature page follows]

 
 
 

--------------------------------------------------------------------------------

 
    
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.
 

 
Sincerely,
         
BLUE WOLF MHC LTD.
         
By: 
s/ Lee Kraus
     
Name: Lee Kraus
     
Title: Director
 

 


 
By: 
/s/ Lee Kraus
   
Lee Kraus
       
By: 
/s/ Nicolas Edwards
   
Nicolas Edwards
       
By: 
/s/ John A. Shapiro
   
John A. Shapiro
       
By: 
/s/ George Ireland
   
George Ireland

 
Acknowledged and Agreed:
     
BLUE WOLF MONGOLIA
 
HOLDINGS CORP.
       
By:
/s/ Lee Kraus
   
Name: Lee Kraus
   
Title: Chief Executive Officer
 

 
[Signature Page to Insider Letter]
 
 
 

--------------------------------------------------------------------------------

 